MEMORANDUM OPINION
 
No. 04-10-00093-CV
 
L. W. MCDONALD,
Appellant
 
v.
 
Debra FULLER,
Appellee
 
From the 408th
Judicial District Court, Bexar County, Texas
Trial Court No. 2007-CI-02856
Honorable Janet P.
Littlejohn, Judge Presiding
 
PER CURIAM
 
Sitting:            Rebecca Simmons,
Justice
                        Steven
C. Hilbig, Justice
                        Marialyn
Barnard, Justice
 
Delivered and
Filed:  June 2, 2010
 
DISMISSED
 
A copy of
appellant’s notice of appeal was filed in this court on February 5, 2010.  The
clerk of this court notified the appellant in writing that our records did not
reflect that the filing fee in the amount of $175.00 was paid.  In addition,
our record does not contain any evidence that appellant is excused by statute
or rule from paying the filing fee.  See Tex. R. App. P. 5, 20.
On April 28, 2010,
we issued a show cause order directing appellant to show cause in writing why
this appeal should not be dismissed for failure to pay the filing fee.  See
Tex. R. App. P. 5, 42.3(c). 
Appellant has not responded to our order.  Because appellant has failed to pay
the filing fee required to pursue this appeal, the appeal is dismissed.  See
Tex. R. App. P. 5, 42.3(c).
PER
CURIAM